—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Friedenberg, J.H.O.), entered February 22, 1995, which, after a hearing, granted the application of the petitioner father to transfer custody of the parties’ child from her to the father.
Ordered that the order is affirmed, without costs or disbursements.
The court weighed the appropriate factors and, thereupon, properly transferred custody of the child to the petitioner father. The record clearly supports the court’s conclusion that a transfer of custody to the father was in the child’s best interests (see, Eschbach v Eschbach, 56 NY2d 167).
The appellant’s remaining contention is without merit (see, People v Lewis, 69 NY2d 321, 325). Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.